Citation Nr: 0303925	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  97-31 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disability 
of the feet.  

2.  Entitlement to an increased initial rating for acne 
keloidalis nuchae of the scalp, currently rated as 50 percent 
disabling.  

3.  Entitlement to an earlier effective date prior to July 
23, 1997, for the award of service connection for acne 
keloidalis nuchae of the scalp.  

4.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to August 
1987, from June 1988 to August 1988, and from February 1991 
to July 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for skin 
disorder of the feet, claimed as secondary to in-service 
bilateral foot blisters.  He responded with a timely Notice 
of Disagreement, initiating this appeal.  

The veteran's service connection claim for a skin disability 
of the feet was initially presented to the Board in May 1998, 
at which time it was remanded for additional development.  It 
was returned to the Board in February 1999, at which time 
service connection for residuals of bilateral foot blisters 
was denied.  However, a subsequent December 2000 Order of the 
U.S. Court of Appeals for Veterans Claims (Court) vacated the 
Board's February 1999 decision and remanded this issue for 
readjudication in light of the Veterans Claims Assistance Act 
of 2000.  In August 2001, the Board remanded this issue to 
the RO for additional development.  

This claim also arises from a February 1999 rating decision 
of the RO which awarded the veteran service connection for a 
skin disability of the scalp, assigned a 30 percent initial 
rating effective date July 23, 1997.  In a subsequent April 
1999 rating decision, he was also denied a total disability 
rating based on individual unemployability.  In May 1999, the 
veteran responded with a Notice of Disagreement regarding his 
assigned initial rating and effective date for his service-
connected skin disability of the scalp, and the denial of a 
total disability rating based on individual unemployability.  
A Statement of the Case on these issues was afforded him in 
May 1999.  In May 1999, he filed a VA Form 9 and requested a 
"tele-conference" hearing at the RO before a member of the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible evidence has not been presented establishing 
that the veteran's bilateral tinea pedis was present during 
service or resulted from foot blisters or any other incident 
of active military service.  


CONCLUSION OF LAW

Entitlement to service connection for a skin disability of 
the feet is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 1997 
Statement of the Case, the various Supplemental Statements of 
the Case he has been advised of the laws and regulations 
governing the claims on appeal.  Both the Board's remand 
decision in August 2001, as well as a September 2001 RO 
letter to the veteran notifying him of the VCAA, specifically 
informed the veteran of the need to establish a nexus between 
his claimed skin condition and military service.  The 
September 2001 letter from the RO informed him of the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The RO informed the veteran in that 
letter that, in order to substantiate his claim, he should 
provide evidence, preferably medical, that his current tinea 
"is related to a disease or injury incurred in or aggravated 
during active duty service, or that your current bilateral 
tinea is related to your treatment for foot blisters in June 
1990."

The veteran has reported that he receives medical care at the 
VA medical center in Jackson, Mississippi.  Because VA 
medical treatment has been reported by the veteran, these 
records were obtained.  No private medical records regarding 
treatment of the veteran's feet have been obtained, as no 
such evidence has been indicated by the veteran.  The veteran 
has not otherwise identified any additional evidence not 
already associated with the claims folder that is obtainable.  
Finally, he has been afforded VA dermatological examinations 
in conjunction with his claim; for these reasons, his appeal 
is ready to be considered on the merits.  

The veteran seeks service connection for a skin disorder of 
the feet, which he claims resulted from bilateral blisters 
experienced during service.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2002).  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2002).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service medical records confirm that calluses and blisters of 
the feet were noted in July 1987.  Incision and drainage was 
performed on his blisters, and no follow-up was required.  In 
June 1990, he sought treatment for necrotic ulcers of the 
forefeet, resulting from blisters caused by ill-fitting 
boots.  He was told to elevate his feet, change bandages, and 
wear soft shoes.  A subsequent January 1991 periodic general 
medical examination was negative for any skin disorder of the 
feet.  

After service, the veteran was afforded a June 1998 VA 
dermatological examination.  Tinea pedis was observed on his 
feet and toenails.  The examiner next stated it was 
"impossible to say for sure how this is related" to the 
veteran's in-service blisters of the feet.  If the veteran's 
blisters were the result of an in-service fungal infection, 
then his current tinea pedis would be related to this 
infection.  However, there is no indication in the record 
that the veteran's blisters were the result of a fungal 
infection; in fact, "ill-fitting boots" were described as a 
cause in June 1990.  Likewise, no fungal infection was noted 
in June 1987, when the veteran first sought treatment for 
bilateral foot blisters and calluses.  

While the veteran did experience bilateral foot blisters on 
two occasions during service, these injuries were apparently 
acute and transitory, and resolved without any permanent 
residuals, as no such residuals are noted on his January 1991 
medical examination.  The medical evidence of record also 
fails to establish a nexus between any current disability and 
the veteran's in-service blisters.  Also, while the veteran 
does have a current diagnosis of tinea pedis, no medical 
expert has suggested a link between this current disability 
and any in-service disease or injury, to include the 
veteran's blisters of the feet.  According to the veteran's 
March 1998 Board hearing testimony, he no longer experiences 
any blisters on his feet; however, he suggested his current 
bilateral foot disorder is related to his in-service foot 
injuries.  Nevertheless, as a layperson, the veteran's 
assertions regarding matters of medical etiology, diagnosis, 
and/or causation are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Medical evidence establishing a link between the veteran's 
in-service foot injuries and his current tinea pedis of the 
feet has not been presented; for this reason, service 
connection for a skin disability of the feet must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Entitlement to service connection for a skin disability of 
the feet is denied.  


REMAND

As is noted above, a February 1999 rating decision granted 
service connection for a skin disability of the scalp and 
assigned a 30 percent initial rating, effective in July 1997.  
In a subsequent April 1999 rating decision, he was denied a 
total disability rating based on individual unemployability.  
In May 1999, the veteran responded with a Notice of 
Disagreement regarding the initial rating assigned the scalp 
disorder, the effective date assigned the grant of service 
connection, and the denial of a total disability rating based 
on individual unemployability.  A Statement of the Case on 
these issues was afforded him in May 1999.  In May 1999, he 
filed a VA Form 9 and requested a "tele-conference" hearing 
at the RO before a member of the Board.  However, such a 
hearing has not yet been afforded him.  Therefore, these 
claims must be remanded for the scheduling of such a hearing.  

The RO should schedule the veteran for a 
video conference hearing before a member 
of the Board as soon as practicable.  The 
veteran and his representative should 
also be afforded timely notice thereof.

By this action, the Board takes no position on the ultimate 
outcome of this appeal.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

